 


109 HR 414 IH: Hearing Aid Assistance Tax Credit Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 414 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Ryun of Kansas (for himself, Mr. Hyde, Mr. Lynch, Mr. Paul, Mr. Bishop of Georgia, Mr. Garrett of New Jersey, Mr. Hinchey, Mr. Ehlers, Mr. McIntyre, Mr. Kildee, Ms. DeLauro, Mr. Miller of Florida, Mrs. McCarthy, Mr. Bachus, Mr. Duncan, Mr. Van Hollen, Mr. Ross, Mr. Wexler, Mrs. Jo Ann Davis of Virginia, Mr. Moore of Kansas, and Mr. Young of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against income tax for the purchase of hearing aids. 
 
 
1.Short titleThis Act may be cited as the Hearing Aid Assistance Tax Credit Act. 
2.Credit for hearing aids for seniors and dependents 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25CCredit for hearing aids 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the amount paid during the taxable year, not compensated by insurance or otherwise, by the taxpayer for the purchase of any qualified hearing aid. 
(b)Maximum amountThe amount allowed as a credit under subsection (a) shall not exceed $500 per qualified hearing aid. 
(c)Qualified hearing aidFor purposes of this section, the term qualified hearing aid means a hearing aid— 
(1)which is described in section 874.3300 of title 21, Code of Federal Regulations, and is authorized under the Federal Food, Drug, and Cosmetic Act for commercial distribution, and 
(2)which is intended for use— 
(A)by the taxpayer, but only if the taxpayer (or the spouse intending to use the hearing aid, in the case of a joint return) is age 55 or older, or 
(B)by an individual with respect to whom the taxpayer, for the taxable year, is allowed a deduction under section 151(c) (relating to deduction for personal exemptions for dependents). 
(d)Election once every 5 yearsThis section shall apply to any individual for any taxable year only if such individual elects (at such time and in such manner as the Secretary may by regulations prescribe) to have this section apply for such taxable year. An election to have this section apply may not be made for any taxable year if such election is in effect with respect to such individual for any of the 4 taxable years preceding such taxable year. 
(e)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Credit for hearing aids. 
(h)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
